Filed 7/23/14 P. v. Simmons CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D065309

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD248262)

MICHAEL DANGELO SIMMONS,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Peter C.

Deddeh, Judge. Affirmed.

         John L. Staley, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance by Plaintiff and Respondent.

         A jury convicted Michael Dangelo Simmons of two counts of forgery (Pen.

Code,1 § 470, subd. (d)) and one count of burglary (§ 459). The trial court found two

serious/violent (strike) felony prior convictions (§ 667, subds. (b)-(i)).



1        All further statutory references are to the Penal Code unless otherwise specified.
       The trial court denied a defense motion to strike the serious/violent felony priors.

Simmons was sentenced to a determinate term of 32 months in custody.

       Simmons filed a timely notice of appeal.

       Appellate counsel has filed a brief pursuant to People v. Wende (1979) 25
Cal. 3d 436 (Wende) indicating he is unable to identify any arguable issues on appeal.

(Anders v. California (1967) 386 U.S. 738 (Anders).) Counsel requests that this court

review the record on appeal to determine if there are any arguable issues for reversal of

the judgment. We offered Simmons the opportunity to file his own brief on appeal, but

he has not responded.

                                STATEMENT OF FACTS

       On May 31, 2013, Simmons presented two checks to a bank teller. The teller told

Simmons she would have to contact the account owner. Simmons waited while the teller

attempted to contact the account owner. The bank discovered the checks were fraudulent

and the teller called police. However, Simmons left the bank before police arrived.

       Police apprehended Simmons at a bus stop near the bank. After first talking to

someone who pretended to be the account owner, police successfully contacted the actual

owner and found that the checks were fraudulent.

       A computer forensic investigator from the District Attorney's office testified about

the pattern of calls and text messages from Simmons's phone to the number of the person

who impersonated the account owner to police.




                                             2
       Adrien Jayasinha, the owner of the account on which the fraudulent checks were

made, testified the checks were not authorized and Simmons was not authorized to use

his name.

       Simmons testified the checks were mailed to him, and a person who impersonated

the owner told him to take the checks to the bank. He did not know the actual owner of

the account.

                                       DISCUSSION

       As we have previously noted, appellate counsel has filed a brief pursuant to

Wende, supra, 25 Cal. 3d 436, indicating he is unable to identify any arguable appellate

issues. Pursuant to Anders, supra, 386 U.S.738, counsel asks this court to review the

record for possible error. Pursuant to Anders, counsel has identified the following

possible, but not arguable issues:

       1. Whether the trial court abused its discretion in denying the defense motion to

strike the serious/violent felony conviction?

       2. Whether trial counsel was ineffective for failing to impeach one of the police

officers with statements from the first trial which were inconsistent with the officer's

testimony at the second trial?

       3. Whether the trial court erred in overruling a defense objection that allegedly

resulted in a possible impression that Simmons was a parolee?

       4. Whether the trial court should have given CALCRIM No. 332 regarding expert

witness testimony in light of the testimony of the prosecution's forensic expert?



                                                3
      We have reviewed the entire record with the foregoing possible issues in mind.

We have not found any reasonably arguable grounds for reversal on appeal. Competent

counsel has represented Simmons on this appeal.

                                   DISPOSITION

      The judgment is affirmed.




                                                               HUFFMAN, Acting P. J.

WE CONCUR:


                  McINTYRE, J.


                       IRION, J.




                                          4